OPINION

Per Curiam:

Appellant contends the trial court erred in finding consideration for modification of a written contract. We disagree.
After reviewing the record, we find substantial evidence supporting that finding and, thus, the judgment is affirmed. J & J Building Contractors, Inc. v. Savage Construction, Inc., 92 Nev. 590, 555 P.2d 488 (1976); Holland Livestock v. B & C Enterprises, 92 Nev. 473, 553 P.2d 950 (1976).
Other issues raised by appellant are without merit and we need not consider them.
Affirmed.